DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in this application.
Applicant elected without traverse Group I associated with claims 1-12.
Claims 13-16 corresponding to Group II are withdrawn from further consideration as being drawn to a non-elected invention.
No IDS was submitted by the Applicant.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfond et al. (US 2011/0214171 A1) (“Wolfond”).

a. a plurality of physical sites providing supervised biometric scanning services (Fig. 1, [0034]:  “a plurality of credential sample acquisition facilities 300; [0069]: A prospective user initiates registration with the identity proofing system 120 by attending at the premises of an authorized human agent,….see also, [0072]); 
b. communication of captured biometric attribute information of said individual and other information between said sites and an information store ([0086]: “…at step 622 the identity scoring facility 400 completes the registration process by transmitting the received first and second credentials data (acquired at steps 600 to 604) to the credential management facility 200…”; herein, credential management facility 200 is equivalent to an information store; see also, [0082] which teaches capturing of biometric attributes information (i.e. voice sample or fingerprint sample) and other information (i.e. name, mailing address, answer to secret questions)); 
c. storage of said captured biometric attribute information in said information store (“…the credential management facility 200, together with the index key (if generated), and causing the credential management facility 200 to create a reference credential record 202 containing the credential data and the associated search key” –e.g. see, [0086]); and 


As to claim 2, Wolfond discloses further comprising personally identifiable information associated to said individual stored in said information store (“…at step 622 the identity scoring facility 400 completes the registration process by transmitting the received first and second credentials data (acquired at steps 600 to 604) to the credential management facility 200” –e.g. see, [0086]; herein at step 600 of Fig. 6 teaches collecting non-biometric credential of user data which would be equivalent to personally identifiable information associated with an individual and the data is stored in credential management facility). 
As to claim 3, Wolfond discloses further comprising a unique key associated to said individual stored in said information store (“at step 622 the identity scoring facility 400 completes the registration process by transmitting the received first and second credentials data (acquired at steps 600 to 604) to the credential management facility 200, together with the index key (if generated), and causing the credential management facility 200 to create a reference credential record 202 containing the credential data and the associated search key” –e.g. see, [0086]; herein, an unique key is associated with each record). 
As to claim 4, Wolfond discloses further comprising a unique key associated to said individual stored in said information store (“…together with the index key (if generated), and causing the credential management facility 200 to create a reference credential record 202 containing the credential data and the associated search key” –e.g. see, [0086]; herein, an unique key is associated with each record). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfond in view of Fomitchev et al. (US 2010/0038418 A1) (“Fomitchev”).

As to claim 5, Wolfond may not explicitly disclose including an apparatus for network-based authentication comprising: a. a security token associated to said individual; b. a network-connected security token reading-device; c. a network-connected apparatus which validates the authenticity of the said security token; and d. a network connection which provides a means for said security token reading-device and said network-connected apparatus to communicate. 
However, in analogous art, Fomitchev discloses including an apparatus for network-based authentication comprising: a. a security token associated to said individual; b. a network-connected security token reading-device; c. a network-connected apparatus which validates the authenticity of the said security token; and d. a network connection which provides a means for said security token reading-device and said network-connected apparatus to communicate (“There is also a method for providing biometric authorization of a card holder comprising reading of bank card(e.g. smart card) information and a finger print of the card owner and matching it on the computer host system, or on an intelligent smart card reader, or on the card itself via match on card (MOC) method: http://www.cardwerk.com/smart-card-readers/fingerprintscanner.aspx. In this method biometrics adds an additional layer of security to a smart card system. A biometric smart card protects biometric data. The method claims that the fingerprints are an ideal credential for logical access control to computer networks and fingerprint templates never leave a smart card unprotected. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teaching of Wolfond as taught by Fomitchev in order to securely store biometric information of an individual in a smart card which is easily portable and can be validated against the identity of the individual of the smart card holder. 

As to claim 6, the combination of Wolfond and  Fomitchev disclose further comprising personally identifiable information associated to said individual stored in said information store (Wolfond: “…at step 622 the identity scoring facility 400 completes the registration process by transmitting the received first and second credentials data (acquired at steps 600 to 604) to the credential management facility 200” –e.g. see, Wolfond: [0086]; herein at step 600 of Fig. 6 teaches collecting non-biometric credential of user data which would be equivalent to personally identifiable information associated with an individual and the data is stored in credential management facility). 
As to claim 7, the combination of Wolfond and Fomitchev disclose further comprising a unique key associated to said individual stored in said information store (Wolfond: “…together with the index key (if generated), and causing the credential management facility 200 to create a reference credential record 202 containing the credential data and the associated search key” –e.g. see, Wolfond: [0086]; herein, an unique key is associated with each record). 
As to claim 8, Wolfond discloses further comprising a unique key associated to said individual stored in said information store (“…together with the index key (if generated), and causing the credential management facility 200 to create a reference credential record 202 containing the credential data and the associated search key” –e.g. see, [0086]; herein, an unique key is associated with each record). 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfond in view of Ritola et al. (US 8,499,153 B2).

As to claim 9, Wolfond discloses a method for validating identity of an individual on behalf of a third-party entity comprising: 
a. conducting a supervised biometric scan of said individual at a supervised biometric scanning site (“…at step 604 the credential sample acquisition facility 300 prompts the prospective user to provide the agent with one or more biometrics via one or more of the biometric sample acquisition devices” –e.g. see, [0073]);
b. collecting enough biometric attribute information from said individual during said supervised biometric scan to provide for highly accurate and reliable validation of identity upon future supervised biometric scans at a supervised biometric scanning site 
c. comparing said biometric attribute information against all previously collected biometric attribute information stored in an information store to ensure said individual has not been previously enrolled (“The identity scoring facility 400 then queries the credential management facility 200 with the search key, at step 608. If credential management facility 200 contains a reference credential record 202 whose index key matches the search key (i.e. the user has already registered with the identity proofing system 120), at step 610 the identity scoring facility 400 notifies the agent accordingly by causing the credential sample acquisition facility 300 to display a suitable message on the display device 302.” –e.g. see, [0077]; herein, all the existing records are compared with the collected biometric attribute information in order to identify if the user was previously registered); 
d. storing said biometric attribute information in said information store (“…the credential management facility 200, together with the index key (if generated), and causing the credential management facility 200 to create a reference credential record 202 containing the credential data and the associated search key” –e.g. see, [0086]); 
e. accepting an identity validation request for said individual from said third-party entity in support of an interaction between said third-party entity and said individual ([0088]: “The method by which the identity scoring facility 400 authenticates the identity of a user of the identity proofing system 120 will now be discussed in detail, with reference to FIG. 7.”; herein, an individual user seeks to complete a financial transaction with a financial transaction execution facility (i.e. item 500 of Fig. 1) and identify scoring facility (i.e. item 400 of Fig. 1) validates the individual user; Wolfond’s enrolment process of figure 6  is related to steps a. to d. Wolfond’s validation process of figure 7 is related to steps f. to j.); 
f. requesting said individual visit a supervised biometric scanning site for affirmation of said third-party entity interaction (“At step 700, a user seeking to initiate or complete a financial lending transaction with the financial transaction authorization system 100 attends at the premises of an authorized human agent of the identity proofing system 120, and provides the agent with a first credential (comprising a non-biometric credential data sample and a biometric credential data sample).” –e.g. see, [0089]);
 g. conducting a supervised biometric scan of said individual at a supervised biometric scanning site (“the credential sample acquisition facility 300 prompts the user to provide the second credential. In contrast to the first credential, the second credential includes only a biometric sample. Further, in contrast to the human-verifiable biometric the second biometric credential is provided via one or more of the attached biometric sample acquisition devices.” –e.g. see, [0104]; see also, [0105]; it should be understood that the acquisition facility 300 is a supervised biometric scanning site which has in person agents and acts as an intermediary between an individual and the information store); 
h. validating identity through a comparison of scanned biometric attribute information to biometric attribute information stored in said information store (“Upon receipt of the electronically-verifiable biometric sample, at step 720 the identity proofing procedure 416 on the identity scoring facility 400 generates a second identity proof score from the degree of correlation between the electronically-verifiable biometric sample provided by the user at step 718 and the corresponding digitized reference biometric in the credential record 202 returned at step 708.” –e.g. see, [0106]); 
Wolfong may not explicitly disclose i. presenting identifying details of said interaction to said individual for affirmation; and j. receiving affirmation from said individual regarding veracity of said interaction. 
However, in an analogous art, Ritola discloses i. presenting identifying details of said interaction to said individual for affirmation (“The identity provider 8, at operation 67, sends the authentication response to the user terminal 4 using the network 10.” –e.g. see, col. 8 lines 13-20); and j. receiving affirmation from said individual regarding veracity of said interaction (“At operation 68, the user terminal forwards the authentication response to the service provider 6 using the network 10. At operation 70, 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention was made to modify the teaching of Wolfond as taught by Ritola in order to provide a secure method for easily forwarding an appropriate identity to a service provider. 

As to claim 10, the combination of Wolfond and Ritola disclose further comprising: a. collecting personally identifiable information from said individual; b. storing said personally identifiable information in said information store and associating to said individual; and c. providing or verifying said personally identifiable information for said third-party entity (Wolfong: “…at step 622 the identity scoring facility 400 completes the registration process by transmitting the received first and second credentials data (acquired at steps 600 to 604) to the credential management facility 200” –e.g. see, [0086]; herein at step 600 of Fig. 6 teaches collecting non-biometric credential of user data which would be equivalent to personally identifiable information associated with an individual and the data is stored in credential management facility). 
As to claim 11, the combination of Wolfond and Ritola disclose further comprising: a. generating a unique key for said individual; b. storing said unique key in said information store and associating to said individual; and c. providing or verifying said unique key for said third-party entity (Wolfong: “at step 622 the identity scoring together with the index key (if generated), and causing the credential management facility 200 to create a reference credential record 202 containing the credential data and the associated search key” –e.g. see, [0086]; herein, an unique key is associated with each record). 
As to claim 12, the combination of Wolfond and Ritola disclose further comprising: a. generating a unique key for said individual; b. storing said unique key in said information store and associating to said individual; and c. providing or verifying said unique key for said third-party entity (Wolfong: “at step 622 the identity scoring facility 400 completes the registration process by transmitting the received first and second credentials data (acquired at steps 600 to 604) to the credential management facility 200, together with the index key (if generated), and causing the credential management facility 200 to create a reference credential record 202 containing the credential data and the associated search key” –e.g. see, [0086]; herein, an unique key is associated with each record).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256.  The examiner can normally be reached on Mon-Fri; 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495        

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495